DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Based on Applicant’s remarks for the term “effecting”, the Examiner withdraws the objection to the specification.
Claim Objections
Based on Applicant’s remarks filed for the term “effecting” the Examiner withdraws the objection to claims 1, 6, 7, 10, 12, and 13.
Claim Interpretation
In claim 1, Applicant recites in the preamble of the claim, the method for heating to form a core-rod.  The Examiner interprets the phrase “to form a core-rod” as intended use and there is no active step recited in the method to form a core-rod in claims 1 and 3-9.  Therefore, forming a core-rod is not required in claims 1 and 3-9.



In claims 1 and 6, Applicant recites the term “the cavity” throughout the claims.  The Examiner interprets “the cavity” as referencing “an elongate cavity” in line 5 of claim 1.
In claims 1 and 6, Applicant recites the term “the liner” through the claims, the Examiner interprets “the liner” as referencing “an elongate cylindrical liner” in line 9 of claim 1.
In claims 1 and 6, Applicant recites the term “the heating element space” throughout the claims.  The Examiner interprets “the heating element space” as referencing “an annular heating element space” in line 15 of claim 1.
In claim 8, the Examiner interprets 3X as “3 times” and 8x as “8 times”.
In the amendment filed Dec. 16, 2021, the 
In claim 10, lines 5-6 and 19, the Applicant amended the term “the device” in lines 6 and 21 of claim 10 to “the heating device”.
In claims 10 and 12, Applicant recites the term “the cavity” throughout the claims.  The Examiner interprets “the cavity” as referencing “an elongate cavity” in line 5 of claim 10.
In claims 10 and 12, Applicant recites the term “the cylindrical liner” through the claims, the Examiner interprets “the cylindrical liner” as referencing “an elongate cylindrical liner” in line 9 of claim 10.
In claims 10 and 12, Applicant recites the term “the heating element space” throughout the claims.  The Examiner interprets “the heating element space” as referencing “an annular heating element space” in line 15 of claim 10.
The amendment filed Dec. 16, 2021 in lines 21-22, is sufficient for the Examiner to withdraw the 35 U.S.C. 112(f) interpretation of a gas flushing device.  
Claim Rejections - 35 USC § 112
The amendment filed Dec. 16, 2021 is sufficient for the Examiner to withdraw the rejection of claims 1-13 under 35 U.S.C. 112(b).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Additon on Feb. 25, 2022.
The claims in the application have been amended as discussed below.
Claim 1. (currently amended) A method for heating an elongate silica cylinder to form a core-rod for optical fibers, the method comprising: 
- providing a heating device, comprising: 
* an elongate cavity extending in an axial direction of the heating device, arranged for allowing an elongate silica cylinder to extend through the cavity while the heating device is in use, 
* an elongate cylindrical liner having a cylindrical wall, the liner being made of carbon, extending in the axial direction and bounding the cavity with the cylindrical wall, 
* a heating element for heating the elongate silica cylinder while the heating device is in use, the heating element being provided in an annular heating element space, the heating element surrounding at least a part of the liner, the cylindrical wall of the liner separating the heating element space from the cavity, the heating element space on an outer side bounded by a further surrounding wall part of a frame portion of the heating device, and 

- providing an elongate silica cylinder such that it extends through the cavity of the heating device; 
- heating the elongate silica cylinder locally beyond its softening temperature by means of generating heat using the heating element of the heating device; and 
- effecting the flow of the gas at least through the heating element space by means of the gas flushing device during the heating step, wherein the flow of gas comprises at least argon gas and nitrogen gas[[.]], wherein, in the flow of the gas, the nitrogen gas is present in a volumetric amount in the range of 0.2 percent to 20 percent.
Claims 3 and 14-21 are canceled.
Allowable Subject Matter
Claims 1-2 and 4-13 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest the method of claims 1 and 10 where the flow of gas comprises at least argon gas and nitrogen gas, wherein in the flow of the gas, the nitrogen gas is present in a volumetric amount in the range of 0.2 percent to 20 percent, as claimed in claim 10 or in a volumetric amount between 0.2 percent and 5 percent, as claimed in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741